DETAILED ACTION  Status of Claims
The present application is examined under the pre-AIA  first to invent provisions.  The following is in response to a Terminal disclaimer dated January 26, 2021.  Claims 2-22 are pending.  Claim 1 was previously cancelled.  All pending claims are examined.

Allowable Subject Matter
Claims 2-22 are pending. 
Claims 2-22 are allowed
The following is examiner’s statement of reasons for allowance: 
Regarding independent claims 2, 9 and 19, the cited references taken either individually or in combination with other prior art of record fails to teach the invention as claimed;
The closest prior art of Li, US Pat. No. 7,043,449 and Kemp, US Pat. No. 6,766,304 do not disclose taken either individually or in combination with other prior art of record fails to teach or render obvious:
“A system including:
a computing device including a processor,
wherein the computing device is configured to receive, from an electronic exchange, market information for a tradeable object, the market information identifying an inside market for the tradeable object and market depth for the tradeable object;
wherein the computing device is configured to receive a range of price levels relative to the inside market for entering an order at a price level within the range of price levels;

wherein the computing device is configured to compare a length of a selected queue for a selected price level within the range of price levels in the market to a threshold value; and wherein the computing device is configured to submit an order message to the electronic exchange in response to the comparison of the length of the selected queue for the selected price level in the market to the threshold value, wherein the order message affects the length of the selected queue..”
	 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKA OJIAKU whose telephone number is (571)270-3608.  The examiner can normally be reached on Monday - Friday: 8.30 AM -5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 571 272-8105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/CHIKAODINAKA OJIAKU/Primary Examiner, Art Unit 3696